Exhibit 10.27

 

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (this “Agreement”) is made and entered into as of
December 12, 2019 by and between Rick Wanstall (“Executive”) and Aileron
Therapeutics, Inc. (the “Company”).

WHEREAS, Executive is employed as a senior executive of the Company, and the
Company desires to continue to retain the services of Executive; and

WHEREAS, the Company is entering into this Agreement in order to provide certain
compensation and benefits to Executive in the event Executive’s employment with
the Company is terminated under certain circumstances.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:

1.

Definitions.  

 

1.1

“Affiliated Entity” means any corporation, partnership, trust or other entity of
which the Company and/or any of its Affiliated Entities directly or indirectly
owns a majority of the outstanding shares of any class of equity security
thereof and any corporation, partnership, trust or other entity which directly
or indirectly owns a majority of the outstanding shares of any class of any
equity security of the Company or any of its Affiliated Entities.

 

1.2

“Cause” shall mean a finding by the Board that Executive: (i) materially
breached Executive’s Confidentiality, Inventions, Non-Competition and
Non-Solicitation Agreement or any similar agreement between Executive and the
Company (a “Confidentiality Agreement”); (ii) engaged in fraud, or embezzlement;
(iii) engaged in willful misconduct or gross negligence with regard to the
Company that the Board determines in good faith is, or is reasonably likely to
be, materially injurious to the Company and its reputation; (iv) materially
violated the Company’s published policies, including those prohibiting unlawful
harassment and discrimination, as in effect from time to time; or (v) was
convicted of, or pleaded guilty or nolo contendere to any felony (other than
traffic-related offenses).

 

1.3

“Change in Control Event” means

 

1.3.1

the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) (a
“Person”) of beneficial ownership of any capital stock of the Company if, after
such acquisition, such Person beneficially owns (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of



--------------------------------------------------------------------------------

 

 

directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Subsection 1.3.1, the following acquisitions shall not
constitute a Change in Control Event: (A) any acquisition directly from the
Company or (B) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
Subsection 1.3.2 of this definition;

 

1.3.2

the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination represent more than 50% of the then-outstanding shares of common
stock or other common equity and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors or other governing body, respectively, of the resulting or acquiring
entity in such Business Combination (which shall include, without limitation, an
entity which as a result of such transaction owns the Company or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
(such resulting or acquiring corporation is referred to herein as the “Acquiring
Entity”) and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Entity)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Entity, or of the combined voting power
of the then-outstanding securities of such entity entitled to vote generally in
the election of directors or other governing body (except to the extent that
such ownership existed prior to the Business Combination); or

 

1.3.3

the liquidation or dissolution of the Company;

provided that such Change in Control Event also satisfies Treasury Regulation
Section 1.409A-3(i)(5) where required for compliance with Section 409A of the
Internal Revenue Code and the guidance issued thereunder (“Section 409A”).

 

1.4

“Date of Termination” means: (i) if Executive’s employment ends other than for
death, Executive’s last day of employment with the Company and, (ii) if
Executive’s employment is terminated by reason of death, the date of Executive’s
death.  

 

1.5

“Disability” shall mean any long-term disability or incapacity due to physical
or mental illness that renders Executive unable to substantially perform his
duties for at least ninety (90) consecutive days or one hundred twenty (120)
total days during any twelve (12) month period, provided that it may occur in a
shorter period if, after its commencement, it is determined to be total and
permanent by a

2

--------------------------------------------------------------------------------

 

 

physician selected by the Company and its insurers and such determination is
acceptable to Executive or to Executive’s legal representative (with such
agreement on acceptability not to be unreasonably withheld).

 

1.6

“Good Reason” means (i) a material diminution in the nature or scope of
Executive’s duties, responsibilities, or authority; (ii) a material reduction in
Executive’s base salary then in effect; (iii) a material reduction by the
Company in the kind or level of employee benefits to which Executive is entitled
immediately prior to such reduction with the result that the overall benefits
package is materially reduced, other than a reduction comparable to reductions
generally applicable to similarly situated employees of the Company; or (iv) the
Company’s requiring Executive’s ongoing and regular services to be performed at
a location more than fifty (50) miles from the geographic location at which
Executive was providing services before such requirement. In order to terminate
Executive’s employment for Good Reason, Executive must (w) give notice to the
Company of Executive’s intention to resign for Good Reason within ninety (90)
days after the occurrence of the event (or series of events) that Executive
asserts entitles Executive to resign for Good Reason, (x) state in that notice
the event that Executive considers to provide Executive with Good Reason to
resign, (y) provide the Company with at least thirty (30) days after Executive’s
notice to cure the event, and (z) if the event is not cured within such
thirty-day cure period, resign for Good Reason within thirty (30) days after the
end of the thirty-day cure period.

2.

Obligations of the Company upon Termination.  

 

2.1

Termination for Any Reason or No Reason.  In the event of the termination of
Executive’s employment for any reason or for no reason, the Company will pay to
Executive (or to his estate) (i) the portion of his annualized base salary that
has accrued prior to such termination and has not yet been paid and, to the
extent consistent with general Company policy, accrued but unused paid time off
through and including the Date of Termination, (ii) any bonus amount not yet
paid that was earned by and approved for payment to Executive by the Board
during or with respect to the calendar year preceding the Date of Termination;
(iii) reimbursement for expenses properly incurred by Executive on behalf of the
Company prior to such termination and properly documented in accordance with
Company policy, and (iv) to the extent not theretofore paid or provided, any
other amounts or benefits required to be paid or provided or which Executive is
eligible to receive under any plan or agreement of or with the Company through
the Date of Termination (all such amounts, collectively, the “Accrued
Obligations”).  The Accrued Obligations will be paid as required by law but in
any event promptly after termination or as provided by any applicable policy,
plan or agreement.  

 

2.2

Termination by the Company Other Than for Cause or by Reason of Executive’s
Death or Disability; By Executive for Good Reason; and Other than Upon or within
Twelve Months following a Change in Control Event.  Subject to the satisfaction
of the Severance Conditions (as defined below), if Executive’s

3

--------------------------------------------------------------------------------

 

 

employment is terminated (i) by the Company other than (x) for Cause or (y) by
reason of Executive’s death or Disability, or (ii) by Executive for Good Reason,
and, in each case, other than upon or within twelve (12) months following a
Change in Control Event (the “CIC Period”), then in addition to the Accrued
Obligations, the Company shall:  

 

2.2.1

Pay to Executive a sum equal to nine (9) months of base salary at Executive’s
most recent base salary rate, such payment to be made in approximately equal
installments according to the Company’s then-current payroll practices.  

 

2.2.2

Provided that Executive is eligible for and elects to continue receiving medical
insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.,
continue to pay on Executive’s behalf the share of the monthly premiums for such
coverage that it pays for active and similarly situated employees receiving the
same type of coverage for a period of up to nine (9) months following the Date
of Termination.  The remaining balance of the premium costs and all premium
costs after such nine (9) month period shall be paid by Executive on a monthly
basis for as long as, and to the extent that, he remains eligible for and elects
to continue receiving continued coverage under COBRA; provided, however, that
notwithstanding the foregoing, in the event Executive becomes eligible during
the nine (9) month period for the same or substantially similar group health
insurance coverage through another employer, Executive shall immediately notify
the Company in writing of the date of eligibility for such coverage (the
“Eligibility Date”), and the Company’s obligation to make monthly premium
payments pursuant to this Subsection 2.2.2 shall end on the Eligibility Date.
Notwithstanding the foregoing, payments by the Company under this Subsection
2.2.2 (but not eligibility for COBRA) shall end early if the Company determines
that the continued payments are reasonably likely to result in penalties on the
Company, taxation of any other employee, or taxation of Executive on income
other than the payment of the premiums; provided, however, that if the Company
is able to reasonably conclude that making a taxable lump sum payment to
Executive in the amount of and in lieu of any remaining COBRA premiums that
would otherwise be paid by the Company on Executive’s behalf under this
Subsection 2.2.2 would not result in any such penalties or taxation, the Company
will make such lump sum payment no later than the last day of the nine (9) month
period following the Date of Termination.

 

2.3

Termination By the Company for Cause; By Reason of Executive’s Death or
Disability; Or By Executive Other than for Good Reason. If Executive’s
employment is terminated by the Company for Cause, or by reason of Executive’s
death or Disability, or by Executive for any reason other than for Good Reason,
this Agreement shall terminate without further obligations to Executive or

4

--------------------------------------------------------------------------------

 

 

Executive’s legal representatives under this Agreement, other than for payment
of the Accrued Obligations.  

 

2.4

Effect of Termination on Other Positions. If, on the Date of Termination,
Executive is a member of the Company’s Board of Directors (the “Board”) or the
board of directors of any Affiliated Entity, or holds any other office or
position with the Company or any Affiliated Entity, Executive shall, unless
otherwise requested by the Company, be deemed to have resigned from all such
offices and positions as of the Date of Termination.  Executive agrees to
execute such documents and take such other actions as the Company may request to
reflect such resignation.  

 

2.5

Conditions to Payment of Post-Separation Benefits.  As a condition of
Executive’s receipt of the post-separation benefits in Section 2.2 and Section
3.1, Executive must execute and return to the Company a severance and release of
claims agreement provided by and satisfactory to the Company (the “Release
Agreement”), and such Release Agreement must become binding, enforceable and
irrevocable within sixty (60) calendar days after Executive’s termination of
employment (the “Severance Conditions”).  Payments will begin in the first pay
period beginning after the Severance Conditions have been satisfied or as
promptly as practicable thereafter, provided that if the foregoing sixty (60)
day period would end in a calendar year subsequent to the year in which
Executive’s employment ends, payments will not be made before the first payroll
period of the subsequent year (the “Payment Date”).  Notwithstanding the
foregoing, the acceleration of vesting of the Equity Awards contemplated by
Subsection 3.1.4 below shall take immediate effect upon the Date of Termination;
provided, however, that Executive agrees that the portion of such Equity Awards
that shall have been accelerated pursuant to Subsection 3.1.4 (the “Accelerated
Portion”) shall not be exercised prior to the date on which the Severance
Conditions have been satisfied, that any shares to be issued or retained under
other Equity Awards will not be issued or retained prior to the date on which
the Severance Conditions have been satisfied and that if the Severance
Conditions have not been satisfied within the prescribed time period, than, as
of such date, the Accelerated Portion shall be cancelled and cease to be
exercisable, forfeited, or not issued, as applicable on the basis of the type of
Equity Award.

3.

Change in Control.  

 

3.1

Subject to the satisfaction of the Severance Conditions, if, during the CIC
Period, Executive’s employment is terminated by the Company without Cause and
not for death or Disability, or if Executive resigns his employment for Good
Reason, then, in addition to the Accrued Obligations, the Company shall:  

 

3.1.1

Pay to Executive a sum equal to twelve (12) months of base salary at Executive’s
most recent base salary rate, such payment to be made in approximately equal
installments according to the Company’s then-current payroll practices.  

5

--------------------------------------------------------------------------------

 

 

3.1.2

Provided that Executive is eligible for and elects to continue receiving medical
insurance under COBRA, continue to pay on Executive’s behalf the share of the
monthly premiums for such coverage that it pays for active and similarly
situated employees receiving the same type of coverage for a period of up to
twelve (12) months following the Date of Termination.  The remaining balance of
the premium costs and all premium costs after such twelve (12) month period
shall be paid by Executive on a monthly basis for as long as, and to the extent
that, he remains eligible for and elects to continue receiving continued
coverage under COBRA; provided, however, that notwithstanding the foregoing, in
the event Executive becomes eligible during the twelve (12) month period for the
same or substantially similar group health insurance coverage through another
employer, Executive shall immediately notify the Company in writing of the
Eligibility Date, and the Company’s obligation to make monthly premium payments
pursuant to this Subsection 3.1.2 shall end on the Eligibility
Date.  Notwithstanding the foregoing, payments by the Company under this
Subsection 3.1.2 (but not eligibility for COBRA) shall end early if the Company
determines that the continued payments are reasonably likely to result in
penalties on the Company, taxation of any other employee, or taxation of
Executive on income other than the payment of the premiums; provided, however
that if the Company is able to reasonably conclude that making a taxable lump
sum payment to Executive in the amount of and in lieu of any remaining COBRA
premiums that would otherwise be paid by the Company on Executive’s behalf under
this Subsection 3.1.2 would not result in any such penalties or taxation, the
Company will make such lump sum payment no later than the last day of the twelve
(12) month period following the Date of Termination.

 

3.1.3

Pay to Executive, on the Payment Date, a lump sum equal to one times (1 x)
Executive’s target bonus award for the year in which the Date of Termination
occurs without regard to whether the performance goals applicable to such target
bonus had been established or satisfied at the Date of Termination.

 

3.1.4

Notwithstanding the terms of any stock option agreement, restricted stock
agreement or other stock award (“Equity Award”), other than terms more favorable
to Executive, effective as of the Termination Date, accelerate the vesting of
all Equity Awards held by Executive at the Termination Date (other than Equity
Awards that vest on the basis of performance and do not provide solely for
time-based vesting), such that such Equity Awards shall become 100% vested.

 

3.2

280G.  Notwithstanding any other provision of this Agreement to the contrary, if
payments made hereunder or otherwise are considered “excess parachute payments”
under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), then such excess parachute payments plus any other

6

--------------------------------------------------------------------------------

 

 

payments made by the Company and its affiliates that Executive is entitled to
receive that are considered excess parachute payments shall be limited to the
greatest amount that may be paid to Executive under Section 280G of the Code
without causing any loss of deduction to the Company under such Code Section,
but only if, by reason of such reduction, the “Net After Tax Benefit” (as
defined below) to Executive exceeds the net after tax benefit if such reduction
was not made.  “Net After Tax Benefit” for purposes of this Agreement shall mean
the sum of (i) the total amounts payable to Executive that would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code, less
(ii) the amount of federal, state and other income taxes payable with respect to
the foregoing calculated at the maximum marginal tax rate for each year in which
the foregoing shall be paid to Executive (based upon the rate in effect for such
year as set forth in the Code at the time of termination of Executive’s
employment or the change in control), less (iii) the amount of excise taxes
imposed with respect to the payments and benefits described above by Section
4999 of the Code.  The determination of whether payments would be considered
excess parachute payments and the calculation of all the amounts referred to in
this section shall be made reasonably and in good faith by the parties,
provided, that if the parties cannot agree, then such determination (and
supporting calculations) shall be made by attorneys, accountants, or an
executive compensation consulting firm each as selected by the Company at the
expense of the Company (the “280G Service Providers”).  Any determination by the
280G Service Providers made in good faith shall be binding upon the Company and
Executive.

4.

No Mitigation. In no event, except as set forth expressly in this or another
agreement signed by Executive, shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and, subject to the
aforesaid exception, such amounts shall not be reduced whether or not Executive
obtains other employment.  

5.

Restrictive Covenants. As a condition of the effectiveness of this Agreement,
Executive shall have previously, or contemporaneously with the execution of this
Agreement, executed and delivered to the Company a Confidentiality Agreement in
form and substance reasonably acceptable to the Company and Executive.

6.

Payments Subject to Section 409A.  Subject to the provisions in this Section 6,
any severance payments or benefits under this Agreement shall begin only upon
the date of Executive’s “separation from service” (determined as set forth
below) which occurs on or after the date of termination of employment.  The
following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to Executive under this Agreement:  

 

6.1

It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A.  Neither Executive nor the Company shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.  

7

--------------------------------------------------------------------------------

 

 

6.2

If, as of the date of Executive’s “separation from service” from the Company,
Executive is not a “specified employee” (within the meaning of Section 409A),
then each installment of the severance payments and benefits shall be made on
the dates and terms set forth in this Agreement  

 

6.3

If, as of the date of Executive’s “separation from service” from the Company,
Executive is a “specified employee” (within the meaning of Section 409A),
then:  

 

6.3.1

Each installment of the severance payments and benefits due under this Agreement
that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the short-term deferral period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid at the time and in the matter set forth in this Agreement; and  

 

6.3.2

Each installment of the severance payments and benefits due under this Agreement
that is not described in Subsection 6.3.1 above and that would, absent this
subsection, be paid within the six-month period following Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
Executive’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of Executive’s
second taxable year following the taxable year in which the separation from
service occurs.  

 

6.4

The determination of whether and when Executive’s separation from service from
the Company has occurred shall be made in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).  Solely
for purposes of this Section 6.4, “Company” shall include all persons with whom
the Company would be considered a single employer as determined under Treasury
Regulation Section 1.409A-(h)(3).  

 

6.5

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A to the

8

--------------------------------------------------------------------------------

 

 

extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to set off or liquidation or exchange for any other benefit.  

7.

Return of Company Property. Upon termination of employment for any reason,
Executive shall promptly return to the Company any keys, credit cards, passes,
confidential documents or material, computer equipment, or other property
belonging to the Company, and Executive shall also return all writings, files,
records, correspondence, notebooks, notes and other documents and things
(including any copies thereof) containing confidential information or relating
to the business or proposed business of the Company or the Affiliated Entities
or containing any trade secrets relating to the Company or the Affiliated
Entities.  For purposes of the preceding sentence, the term “trade secrets”
shall have the meaning ascribed to it under the Uniform Trade Secrets
Act.  Executive agrees to represent in writing to the Company upon termination
of employment that he has complied with the foregoing provisions of this
Section.  

8.

Assistance with Claims. Executive agrees that, consistent with Executive’s
business and personal affairs, during and after his employment by the Company he
will assist the Company and the Affiliated Entities in the defense of any
claims, or potential claims that  may be made or are threatened to be made
against any of them in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), and will assist the Company
and the Affiliated Entities in the prosecution of any claims that may be made by
the Company or the Affiliated Entities in any Proceeding, to the extent that
such claims may relate to Executive’s employment or the period of Executive’s
employment by the Company.  The Company agrees to (i) reimburse Executive for
all of Executive’s reasonable out-of-pocket expenses associated with such
assistance, including travel expenses and (ii) with respect to assistance
provided after Executive’s employment, compensate Executive on an hourly basis,
based on a rate commensurate with Executive’s base salary (assuming a forty (40)
hour work week) in effect on the Date of Termination, for time Executive spends
in excess of ten (10) hours in any calendar quarter providing such assistance to
the Company, provided that such time shall not include any time spent testifying
in any arbitration, trial, administrative hearing or other proceeding. Any
amounts to be paid to Executive pursuant to this Section 8 shall be paid by the
Company no later than thirty (30) days of the date on which Executive provides
documentation to the Company that such expenses were incurred.  

9.

Successors. This Agreement is personal to Executive and shall not be assignable
by Executive without the prior written consent of the Company.  This Agreement
and any rights and benefits hereunder shall inure to the benefit of and be
enforceable by Executive’s legal representatives, heirs or legatees.  This
Agreement and any rights and benefits hereunder shall inure to the benefit of
and be binding upon the Company and its

9

--------------------------------------------------------------------------------

 

successors and assigns, including any corporation with which or into which the
Company may be merged or which may succeed to its assets or business.  

10.

Miscellaneous.  

 

10.1

Entire Agreement/Modification/Choice of Law/Enforceability/Jury Waiver. Both
Executive and the Company acknowledge that this Agreement is the entire
agreement of the parties, and supersedes any prior or contemporaneous
discussions, understandings, or agreements, with respect to the subject matter
hereof.  For the avoidance of doubt and without limiting the foregoing, (a)
Executive shall not be eligible to receive severance or similar post-employment
payments or benefits under any severance plan, program or policy now or
hereafter maintained by the Company, and (b) any employment offer letter or
employment agreement between Executive and the Company (such offer letter or
employment agreement, the “Employment Agreement”) shall survive the execution
and delivery of this Agreement and remain in full force and effect in accordance
with its original terms; provided, however, that any provisions of the
Employment Agreement relating to severance and post-employment payments and
benefits shall be superseded hereby in their entirety and shall hereafter cease
to be of any force or effect. This Agreement may be amended only in a written
agreement duly executed by the parties hereto.  This Agreement shall be deemed
to have been made in the Commonwealth of Massachusetts and shall be governed by
and construed in accordance with the laws of such Commonwealth, without giving
effect to conflict of law principles.  Both parties agree that any action,
demand, claim or counterclaim relating to the terms and provisions of this
Agreement, or to its formation or breach, or to Executive’s employment or the
termination thereof, shall be commenced only in Massachusetts in a court of
competent jurisdiction, and further acknowledge that venue for such actions
shall lie exclusively in Massachusetts.  Both parties hereby waive and renounce
in advance any right to a trial by jury in connection with such legal action.  

 

10.2

Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.  

 

10.3

No Guarantee of any Tax Consequences. The Company makes no guarantee of any tax
consequences with respect to any payment hereunder including, without
limitation, under Section 409A.  

 

10.4

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).  

 

10.5

Waiver of Breach. No waiver by any party hereto of a breach of any provision of
this Agreement by any other party, or of compliance with any condition or

10

--------------------------------------------------------------------------------

 

 

provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time.  

 

10.6

Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or prepaid overnight
courier to the parties at the addresses set forth below (or such other addresses
as shall be specified by the parties by like notice):  

to the Company:

Aileron Therapeutics, Inc.

490 Arsenal Way

Watertown, MA 02472

Attention: Chief Executive Officer

with a copy to:

Wilmer Cutler Pickering Hale and Dorr, LP

60 State Street

Boston, MA 02109

Attention: Stuart Falber

or to Executive:

At the most recent address maintained

by the Company in its personnel records

 

10.7

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.  Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.

 

10.8

Not Employment Contract.  Executive acknowledges that this Agreement does not
constitute a contract of employment, does not imply that the Company will
continue his employment for any period of time and does not change the at-will
nature of his employment.

 

10.9

Survivorship. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration

11

--------------------------------------------------------------------------------

 

 

or other termination to the extent necessary to carry out the intentions of the
parties under this Agreement.  

 

10.10

Counterparts. This Agreement may be executed in separate facsimile or electronic
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.  

 

10.11

Representations. Executive hereby acknowledges that he understands this
Agreement and enters into this Agreement voluntarily.

IN WITNESS THEREOF, Executive has hereunto set his hand, and the Company has
caused this Agreement to be executed in its name and on its behalf, all as of
the day and year first above written.

 

AILERON THERAPEUTICS, INC.

 

NAME

/s/ Manuel C. Alves Aivado, M.D., Ph.D.

 

/s/ Richard Wanstall

Name: Manuel C. Alves Aivado, M.D., Ph.D.

 

Richard Wanstall

Title: President & CEO

 

 

 

12